Appellant was indicted, tried and convicted upon a charge of maintaining a nuisance in violation of § 24, Acts 1925 p. 144, § 2740 Burns 1926, the specific charge being the keeping of a place where *Page 38 
intoxicating liquor was sold in violation of law. Appellant concedes the evidence is sufficient to sustain the verdict, but says the court erred in the admission of certain testimony, and in giving certain instructions.
Referring to the admission of the testimony of certain witnesses, appellant, under his "Points and Authorities," contents himself with the bare statement that the court erred in allowing the named witnesses to answer certain questions over his objections and in refusing to strike out the answer to each of the several questions. No attempt has been made to show why the court erred, and it being no part of the duty of this court to search out reasons for reversing a judgment not suggested by the appellant, we content ourselves with saying no error is shown in the admission of any of the testimony. See Darnell v. State
(1926), 197 Ind. 363, 151 N.E. 4; Dampier v. State (1924),194 Ind. 646, 144 N.E. 241.
There is no more merit in the objections to the instructions than there is to the admission of the evidence.
Judgment affirmed.